DETAILED ACTION
This application is being examined in art unit 3649 by Examiner Justin Jonaitis.  If applicant has any questions regarding this office action, applicant is encouraged to contact the Examiner at 571-270-5150.
A basic Template for helping draft a response to this office action can be found at the following link:
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spring activated magnetic dock, the external reservoir, the faucet mounting hole must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 7, 11, 13, 17 and 19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, with respect to claims 5, 11, and 17 applicant claims the faucet head has a spring activated magnetic docking mechanism.  The instant specification only says in paragraph [0017] that the apparatus may have a spring and magnetic mechanism to allow for the faucet head to be extended or recessed into the dock. The specification and drawings offer no specific disclosure of the spring and magnetic mechanism and their construction and therefore would not be enabled to construct the apparatus as claimed.
With respect to claims 7, 13, and 19, applicant claims that the faucet has an outlet for an external reservoir for water pressure release.  The instant specification only seems to discuss reservoir (517) and does not appear to discuss any external reservoir therefore one skilled in the art is not enabled by the specification to build the claimed apparatus.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, with respect to independent claims 1-3 applicant claims a faucet head but does not seem to set forth specific structures required by the apparatus.  Claim 1 states that the faucet head functions as a stationary faucet head and a moveable spray faucet head due to non-simultaneous operation of the same.
It’s not clear if simply setting a hand-held device on a platform/counter would read on the intended scope of the claim or is within the intended scope of the claim.  Further the limitation of the non-simultaneous operation of the same is indefinite. It’s unclear what exactly applicant is claiming. Examiner is uncertain if there is some kind of structure that prevents some stationary dispensing from occurring when in handheld mode or if applicant is claiming that when a user is holding the device in their hand and moving it around it is not stationary and therefore cannot be a stationary faucet head.  Further it’s unclear if any actual structure for holding the spray head would be required for the stationary function as someone could hold a spray head and keep it stationary.  For examination purposes examiner will assume the non-simultaneous operation of the same intends to claim the spray head being held in a dock or being holdable by a user’s hand.
Claim 2 includes the same issues where it’s unclear what falls within and external to the intended scope of the claim of the movable and stationary spray head without specific inclusion of structures.  For examination purposes examiner will assume movable is a hand-held device and stationary is intending to claim some docked type position.
In re claim 3, applicant claims the faucet head which enables faucet positioning by maintaining various pressure states and positions as a result of fluid pressure.  Examiner is entirely unclear as to what applicant is intending to claim here. Specifically, the claim reads as if the pressure of the fluid within the faucet controls the position of the faucet, however there is no specific structural disclosure for this.  Examiner believes applicant may be intending to claim the faucet head can be positioned in various locations while maintaining fluid pressure.
With respect to claims 5, 11, and 17, applicant states the faucet head has as spring activated magnetic docking mechanism.  As noted above these limitations are not structurally enabled and therefore the scope of the mechanism and structure is unclear. It’s unclear if a spring that maintains the position of the faucet head and a magnet that holds the faucet head is the intended scope or if there’s some kind of spring that you push that actuates some recoiling mechanism that connects the faucet to a main body by a magnetic connection.  It’s unclear if the scope is encompassing some kind of electromagnet or something else.  Therefore, due to lack of clarity and enablement claims 5, 11, and 17 will not further be treated on their merits.
With respect to claims 7, 13, and 19, the scope of the external reservoir for water pressure release is indefinite.  As noted the limitation lacks enablement rendering it unclear if applicant intends spraying water into the environment (or a sink or tub) would be an external reservoir and the outlet is intended to be the outlet of the spray head, or if applicant is intending some other reservoir mechanism not seen in the figures and specification that works as a pressure relief mechanism.  Due to lack of understanding the claim limitation claims 7, 13, and 19 also will not further be treated on their merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8-10, 12, 14-16, 18, 20-21 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Patent #7,235,176 to Takagi et al.
In re claims 1-3, Takagi discloses a faucet head that functions as both a stationary faucet head (Connected base as seen in figure 1 and 43) and a moveable spray faucet head (includes a hand-held mode). Examiner notes the apparatus of Takagi is usable in various positions and pressure is maintained within the apparatus (claim 3) and cannot simultaneously be a hand-held device and a docked device (claim 1).

	In re claims 4, 10, and 16, Takagi discloses the apparatus as described above including the faucet head having a replicable water filter (water purification cartridge (15)).

	In re claims 6, 12, and 18, Takagi discloses the apparatus as described above including the faucet head having an internal reservoir for water pressure release (any number of internal passageways seen in figure 8 are capable of acting as an internal reservoir for water pressure release in the same manner as reservoir (517) of the instant application).

	In re claims 8, 14, and 20, Takagi discloses the apparatus as described above including the faucet head having multiple spray functions (switching lever (14) can be used to change the spray modes and push button 13 can switch between purified and non-purified modes, both of these mechanisms define multiple spray functions).

	In re claims 9, 15, and 21, Takagi discloses the apparatus as described above including the faucet head is docked through a faucet mounting hole (holder section (75) includes a hole to hold a portion of the spray head as seen in figure 43).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent #4,107,046 to Corder, U.S. Patent #4,187,986 to Petrovic, U.S. Patent #5,100,055 to Rokitenetz, U.S. Patent #5,213,267 to Heimann et al., U.S. Patent #5,744,033 to Bertrand et al., U.S. Patent #5,823,229 Bertrand et al., U.S. Patent #5,858,215 to Burchard et al., U.S. Patent #6,016,977 to Farley, U.S. Patent #6,619,567 Ouyoung, U.S. Design Patent D562943 to Nobili, U.S. Design Patent D587343S to Nobili, U.S. PG-Pub 2011/0088784 to Meehan et al. all disclose apparatuses with similar structures and components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150. The examiner can normally be reached Monday -Thursday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M JONAITIS/Primary Examiner, Art Unit 3649